Citation Nr: 1028812	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  09-10 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral 
hearing loss for the period from July 19, 2004, through July 16, 
2008.

2.  Entitlement to an initial rating in excess of 20 percent for 
bilateral hearing loss for the period from July 17, 2008, 
forward.

3.  Entitlement to a compensable rating for malaria and residuals 
of malaria.


REPRESENTATION

Appellant represented by:	Gerald K. Smith, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to December 
1945.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 2007 and 
November 2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

In an August 2007 decision the Board granted the Veteran's appeal 
for entitlement to service connection for bilateral hearing loss.  
A December 2007 RO rating assigned an effective date for service 
connection of July 19, 2004, and assigned a noncompensable 
initial rating for this disability.  The Veteran appealed for a 
higher initial rating.  In a January 2009 RO rating decision, the 
RO granted a higher initial rating of 20 percent for bilateral 
hearing loss, effective from July 17, 2008.  The Veteran has 
continued his appeal for a still-higher initial rating.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

The November 2008 RO rating decision denied the Veteran's claim 
for a compensable rating for service-connected malaria.

The Veteran provided testimony at a June 2010 hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file.
 
The issue of whether there is clear and unmistakable error 
(CUE) in an RO rating decision dated in July 1948, which 
reduced the Veteran's rating for service-connected malaria 
from a 10 percent rating to a noncompensable (0 percent) 
rating effective from September 1948, has been raised by 
the record, to include by the Veteran's attorney at the 
Veteran's June 2010 Board hearing, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a compensable rating for service-
connected malaria and residuals of malaria is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  At VA treatment in June 2004 and at a VA examination in 
November 2004 the Veteran's audiological evaluations demonstrated 
Level I hearing in the right ear and Level II hearing in the left 
ear.

2.  On December 11, 2006, and in September and October 2007, the 
Veteran complained of increasing hearing difficulties and 
difficulties with his hearing aids; he was noted to have 
increasing problems understanding speech in October 2007 and to 
be a candidate for new amplification.

3.  At VA examinations in July 2008 and January 2010, 
audiological evaluations demonstrated Level V hearing in the 
right ear and Level V hearing in the left ear.

 
CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for 
bilateral hearing loss for the period from July 19, 2004, to 
December 10, 2006, are not met or approximated.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (2009).

2.  The criteria for an initial disability rating of 20 percent, 
and no more, for bilateral hearing loss for the period from 
December 11, 2006, to July 16, 2008, are approximated.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Code 6100 (2009).

3.  The criteria for an initial disability rating in excess of 20 
percent for bilateral hearing loss for the period from July 17, 
2008, forward, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Veteran's claim for service connection for bilateral hearing 
loss was received on July 19, 2004.  VCAA notice as to what was 
required to substantiate the claim and the evidence that VA would 
obtain and that the Veteran was responsible for providing was 
provided to the Veteran by a letter dated in September 2004, 
prior to initial adjudication of the claim in March 2005.  

In August 2007, the Board granted the Veteran's appeal for 
entitlement to service connection for bilateral hearing loss.  
The claim was at that point not only substantiated; it was 
proven.  Consequently, any defect as to timing or content of VCAA 
was rendered harmless, non-prejudicial error.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

The Veteran's filing of a notice of disagreement as to the 
initial rating and effective date for service connection assigned 
by the RO not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  Rather, the Veteran's appeal as to the 
initial rating assignments triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  In accord, a new paragraph (b)(3) was added 
to 38 C.F.R. § 3.159, effective May 30, 2008, which states that 
no duty to provide section 5103(a) notice arises upon receipt of 
a notice of disagreement.

With regard to the duty to assist, the claims file contains 
service treatment records, reports of post-service treatment, and 
reports of VA examinations.  

The Veteran was provided multiple VA examinations in connection 
with the claim for service connection and then for a higher 
initial rating for bilateral hearing loss, most recently in 
January 2010.  With respect to the VA examinations, the Board 
notes that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The January 2010 examination includes a review of the 
claims file, audiological examination results that are adequate 
for application of the rating schedule, and findings as to the 
impact of the Veteran's hearing loss on his occupational 
functioning and daily activities.  The examination is therefore 
adequate for rating of the Veteran's claim for a higher initial 
rating for bilateral hearing loss.  Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the claims file that there are additional available relevant 
records that have not yet been obtained.


Merits of the Claim

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

The determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  A claim such as this one, 
placed in appellate status by disagreement with the initial 
rating award and not yet ultimately resolved, is an original 
claim as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Id.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing threshold 
levels as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels, designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.86; tables VI, VIa and VII.  

Examinations are conducted using the controlled speech 
discrimination tests (Maryland CNC), together with the results of 
the pure tone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI represent 
nine categories of decibel loss based upon the pure tone 
audiometry test.  The numeric designation of impaired efficiency 
(I through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure tone 
decibel loss; thus, for example, with a percent of discrimination 
of 70 and average pure tone decibel loss of 64, the numeric 
designation is V for one ear.  The same procedure will be 
followed for the other ear.  The numeric designations are then 
applied to table VII, also referenced in 38 C.F.R. § 4.85, to 
determine the veteran's disability rating.

When the pure tone thresholds at the four specified frequencies 
(1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or 
when the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  In the latter instance, that numeral will then be 
elevated to the next highest Roman numeral.  38 C.F.R. § 4.86(a) 
and (b)  (exceptional patterns of hearing impairment).

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  However, 
consideration of the effect on the Veteran's daily activities and 
occupational functioning is also required, particularly in the 
context of whether extraschedular consideration is warranted.  
Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

At a June 2004 VA audiological consultation for treatment 
purposes, pure tone thresholds in the right ear were 50 decibels 
at 1000 hertz, 50 decibels at 2000 hertz, 60 decibels at 3000 
hertz, and 60 decibels at 4000 hertz.  Pure tone thresholds in 
the left ear were 50 decibels at 1000 hertz, 55 decibels at 2000 
hertz, 60 decibels at 3000 hertz, and 65 decibels at 4000 hertz.  
The four-frequency pure tone thresholds averaged 55 decibels in 
the right ear and 58 decibels in the left ear.  Speech 
discrimination was 92 percent in the right ear and 92 decibels in 
the left ear.  This is commensurate with Level I impairment in 
the right ear and Level II impairment in the left ear, and 
therefore a 0 percent schedular rating.   See 38 C.F.R. §§ 4.85-
4.87.
This June 2004 evaluation for purposes of treatment was provided 
shortly prior to the rating period for consideration, which 
begins July 19, 2004, but is of significant probative value 
insofar as it is very similar to and therefore serves to 
corroborate the validity and probative value of the results of 
the VA examination results in November 2004, discussed directly 
below.
  
At the November 2004 VA audiological examination, pure tone 
thresholds in the right ear were indicated to be 50 decibels at 
1000 hertz, 50 decibels at 2000 hertz, 60 decibels at 3000 hertz, 
and 60 decibels at 4000 hertz.  Pure tone thresholds in the left 
ear were 50 decibels at 1000 hertz, 55 decibels at 2000 hertz, 65 
decibels at 3000 hertz, and 65 decibels at 4000 hertz.   Pure 
tone threshold averages in the left ear were indicated to be 55 
decibels in the right ear and 59 decibels in the left ear.  
Speech discrimination was 96 percent in the right ear and 92 
decibels in the left ear.  This is evaluated as Level I 
impairment in the right ear and Level II impairment in the left 
ear, and therefore warrants a 0 percent schedular rating.   See 
38 C.F.R. §§ 4.85-4.87

In December 2006 the Veteran reported that the sound quality of 
his hearing aids was too tinny and too loud in the high 
frequencies in general.  The last audiological examination was 
noted to have been conducted in November 2004 and interim history 
was unremarkable.  The hearing aids were cleaned and checked and 
reprogrammed for less high frequency gain.  

In September 2007 and October 2007 the Veteran sought new 
amplification as his hearing aids were in his view not working 
well.  The Veteran described increased hearing difficulty.  The 
treating audiologist indicated that there was a significant 
decrease in word understanding.  The Veteran was indicated to be 
a candidate for new amplification.  

At a July 2008 VA audiological examination, pure tone thresholds 
in the right ear were 60 decibels at 1000 hertz, 65 decibels at 
2000 hertz, 65 decibels at 3000 hertz, and 70 decibels at 4000 
hertz.  Pure tone thresholds in the left ear were 55 decibels at 
1000 hertz, 65 decibels at 2000 hertz, 70 decibels at 3000 hertz, 
and 75 decibels at 4000 hertz.  Pure tone thresholds averaged 65 
decibels in the right ear and 66 decibels in the left ear.  
Speech discrimination scores were measured at 84 percent in the 
right ear and 76 percent in the left ear.  This is evaluated as 
Level V impairment in the right ear and Level V impairment in the 
left ear, and therefore warrants a 20 percent schedular rating.   
See 38 C.F.R. §§ 4.85-4.87.

At a January 2010 VA examination, pure tone thresholds in the 
right ear were 60 decibels at 1000 hertz, 65 decibels at 2000 
hertz, 65 decibels at 3000 hertz, and 70 decibels at 4000 hertz.  
Pure tone thresholds in the left ear were 50 decibels at 1000 
hertz, 65 decibels at 2000 hertz, 70 decibels at 3000 hertz, and 
75 decibels at 4000 hertz.  Pure tone thresholds averaged 65 
decibels in the right ear and 65 decibels in the left ear.  
Speech recognition was 80 percent in the right ear and 72 percent 
in the left ear.  The examiner opined that the Veteran's hearing 
loss would have significant effects on occupational activities 
due to hearing difficulties.  This is evaluated as Level V 
impairment in the right ear and Level V impairment in the left 
ear, and therefore warrants a 20 percent schedular rating.   See 
38 C.F.R. §§ 4.85-4.87.

As discussed above, December 2006, September 2007 and October 
2007 notes of VA treatment reflect increased hearing difficulties 
and the need for new hearing aids, which were planned to be 
ordered in October 2007.  VA examinations in July 2008 and 
January 2010 reflect that the Veteran's hearing had worsened to 
the point of meeting the criteria for a 20 percent rating.  The 
results of the audiological examination conducted before that, in 
November 2004, discussed above, meets the criteria for no more 
than a noncompensable (0 percent) rating.  This is corroborated 
by a June 2004 audiological evaluation conducted for purposes of 
treatment, the results of which are very similar to the November 
2004 VA examination results.    

The first indication of the Veteran beginning to complain of 
worsening difficulties during hearing was on December 11, 2006.  
It appears evident from the record that at some time from 
December 2006 to July 2008 the Veteran's hearing had worsened to 
a level commensurate with a 20 percent disability rating.  
Therefore, affording the Veteran the benefit of the doubt, the 
Board will grant a rating of 20 percent for bilateral hearing 
loss for the period from December 11, 2006, to July 16, 2008, in 
light of clinical notations of increased difficulties hearing and 
with hearing aids, even though the first VA examination audiogram 
demonstrating this level of disability is from July 17, 2008.  

The Board has considered whether this case should be referred to 
the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the Veteran's service-
connected bilateral hearing loss.  The governing norm in such 
exceptional cases is:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b).  

There is no indication of unusual factors such as frequent 
periods of hospitalization to consider in evaluating the severity 
of the Veteran's hearing loss, or any other factors that should 
be considered apart from the rating schedule.  The January 2010 
VA examiner indicated that the Veteran would have significant 
occupational impairment as a result of hearing difficulties due 
to this level of hearing loss; however, in the Board's view, this 
is commensurate with a 20 percent rating for bilateral hearing 
loss.  There is nothing to show that this disability would create 
marked interference with employment beyond what is contemplated 
by the assigned schedular rating.  Accordingly, the Board finds 
that this case does not warrant referral for extraschedular 
consideration.  38 C.F.R. § 3.321(b). 

In light of the foregoing, the Board finds that the criteria for 
a compensable rating for bilateral hearing loss for the period 
from July 19, 2004, to December 10, 2006, are not met or 
approximated; a higher initial rating for this period is 
therefore not warranted.

For the period from December 11, 2006, to July 16, 2008, the 
criteria for a 20 percent rating, but no higher, are 
approximated; therefore, in consideration of the benefit of the 
doubt rule, a rating of 20 percent, but no higher, for this 
period is warranted.

For the period from July 17, 2008, the criteria for a rating of 
20 percent, but no higher, are met.  A rating in excess of the 
currently assigned 20 percent for this period is therefore not 
warranted.


ORDER

A compensable initial rating for bilateral hearing loss for the 
period from July 19, 2004, to December 10, 2006, is denied.

A 20 percent initial rating for bilateral hearing loss for the 
period from December 11, 2006, to July 16, 2008, is granted.

An initial rating in excess of 20 percent for bilateral hearing 
loss for the period from July 17, 2008, forward, is denied.


REMAND

The Veteran seeks a compensable rating for what is contended to 
be recurrent malaria and residuals of malaria.  He contends that 
he has recurrent episodes of fever due to service-connected 
malaria.  His wife, who apparently has a degree in biochemistry, 
describes episodes in which the Veteran sweats yellow liquid in 
episodes that she describes as recurrent active malaria.  She 
further contends that the treatment of the Veteran's malaria with 
large doses of Atabrine during service, which is documented in 
the service treatment records, caused permanent residuals, and 
that the Veteran's residuals include bladder damage.  She has 
submitted supporting medical documentation that Atabrine can be 
harmful, and that the strain of pneumonia documented in the 
service treatment records, plasmodium falciparum, can lie dormant 
in the body for many years and can be particularly dangerous as 
compared to the other bacteria known to cause malaria.  She has 
submitted copies and quotes of pages from the Merck Manual and a 
Handbook of Diseases to support her assertions.  

The Veteran's spouse has further indicated that the Veteran 
cannot be tested for malaria due to problems with heart disease 
and drugs the Veteran takes for heart disease that make 
impractical testing for malaria by the usual method of diagnosis, 
blood smears.  This is problematic because VA regulations require 
that blood smears be used to document recurrences of malaria.  
See 38 C.F.R. § 4.88b, Diagnostic Code 6304.

On March 25, 2010, after issuance of the statement of the case on 
March 20, 2010, the Veteran's wife wrote a note to the RO stating 
that the Veteran had been diagnosed as having a bacterial 
infection covering most of his body; that he had been prescribed 
an antibiotic; that he had pustules over 100 percent of his chest 
and 50 percent of the right side of his neck; and that there was 
an itchy rash but no pus on his back and legs.  The Veteran's 
wife provided the name of the doctor through whom the Veteran was 
receiving treatment for this illness.  She did not specify 
whether this was treatment with a private physician or a VA 
clinician-the VA records of treatment frequently cross-reference 
private records of treatment for multiple ongoing disorders and 
illnesses.  

It is clear from the service treatment records that the Veteran 
had malaria and was treated with Atabrine during active service.  
He was granted service connection for malaria in February 1946, 
shortly after his discharge from service.  He was found to have a 
recurrence of malaria in July 1947.

As to the remaining matters asserted by the Veteran and his wife, 
a remand for a VA examination and opinion is required, as there 
is some plausible support for the assertions in the record, but 
the Board lacks the medical expertise to make a decision in this 
matter based solely on these assertions and the medical treatise 
and handbook documentation submitted.  

Therefore, the Board will request a VA examination and opinion in 
an effort to resolve the matters of whether the Veteran is 
experiencing recurrent bouts of malaria, what his current 
residuals of malaria are, and whether he has residuals as a 
result of his treatment with Atabrine during active service.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is not 
competent to supplement the record with its own unsubstantiated 
medical conclusions as to whether the veteran had any disorder 
that was related to his period of active service, and if the 
medical evidence of record is insufficient, VA is always free to 
supplement the record by seeking an advisory opinion, or ordering 
a medical examination to support its ultimate conclusions).

Additionally, any additional relevant VA or private records of 
treatment should be sought, to include the records of treatment 
in March 2010 described by the Veteran's wife.   See 38 U.S.C.A. 
§ 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
provided treatment relevant to his residuals of 
malaria or recurrences of malaria from June 
2007 (one year prior to the date of the current 
claim for an increased rating for malaria) 
through the present time.

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO should seek to obtain all 
available and potentially relevant records from 
each health care provider the Veteran 
identifies.  

(b) The records sought must include records of 
treatment with H.L., M.D., from March 2010, for 
what the Veteran's wife described as a full-
body bacterial infection.  It is not clear from 
the wife's statement whether Dr. H.L. is a 
private or VA doctor.

(c)  The Veteran should also be advised that 
with respect to private medical evidence he may 
alternatively obtain the records on his own and 
submit them to the RO.

2.  Schedule the Veteran for a VA examination 
with a physician for the purpose of determining 
whether he has experienced recurrences of 
malaria during the period from June 2007 
through the present time; and determining the 
current residuals of the Veteran's service-
connected malaria, to include any residuals 
attributable to having taken Atabrine for 
malaria.

The Veteran must be advised that a failure 
to appear for the examination may result in 
a denial of his claim.

Even if the Veteran does not appear for the 
examination, the claims file must be 
reviewed by a physician for the purpose of 
rendering the requested opinions, to the 
extent practicable, based on a review of 
the medical records in the claims file.

The following considerations will govern the 
examination:

(a) The claims folder, including all medical 
records, and a copy of this remand, will be 
reviewed by the examiner.  The examiner must 
acknowledge receipt and review of the claims 
folder, the medical records obtained, and a 
copy of this remand.

(b) If deemed appropriate by the examiner, the 
Veteran may be scheduled for further medical 
examinations.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.

(c) The examiner must render an opinion as to 
whether or to what degree and with what 
frequency the Veteran has experienced 
recurrences of malaria for the period from 
June 2007 forward.

(d) The examiner must render an opinion 
as to whether the Veteran is precluded 
from submitting to testing for malaria 
by blood smears as a result of his 
current medical condition or medications 
he is receiving for current disorders or 
illnesses, such as heart disease.

(e) The examiner must render an opinion as to 
whether the Veteran has permanent residuals 
of malaria, and if so, the nature and extent 
of those residuals.  This must include an 
opinion as to whether the Veteran has 
bladder damage due to malaria.  (See June 
2010 Board hearing transcript at page 18.)

(f) If the Veteran does not appear for the 
scheduled VA examination, and any of the 
above questions cannot be answered for that 
reason, the examiner must so state.

(g) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence of 
record.  The examiner is to specifically 
address in his or her conclusions the issue 
contained in the purpose of the examination--to 
determine whether the Veteran has experienced 
recurrences of malaria during the period from 
June 2007 through the present time; and to 
ascertain all current residuals of the 
Veteran's service-connected malaria, to include 
any residuals of having taken Atabrine in large 
doses for malaria during active service.
 
(h) If a requested opinion cannot be provided 
without resort to mere conjecture or pure 
speculation, the examiner must so state.  
However, any such determination must be 
supported by a complete rationale.
 
3.  Readjudicate the issue on appeal.  If any 
benefit sought remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


